Case 1:18-cv-00571-RGA Document 38 Filed 01/04/19 Page 1 of 2 PageID #: 1534



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

CYWEE GROUP LTD.,                                  )
                                                   )
                         Plaintiff,                )
                                                   )   C.A. No. 18-571-RGA
                    v.                             )
                                                   )
GOOGLELLC,                                         )
                                                   )
                         Defendant.                )

                   STIPULATION AND [P'R0P0SE'Jl] ORDER REGARDING STAY

         WHEREAS, Plaintiff CyWee Group Ltd. ("CyWee") has filed a Complaint against

Defendant Google LLC ("Google") alleging infringement of U.S. Patent Nos. 8,441,438 and

8,552,978 (collectively, the "patents-in-suit");

         WHEREAS, Google has filed the following petitions for inter partes review ("IPR")

challenging certain claims in the patents-in-suit: IPR2018-01257 and IPR2018-01258 (the "IPR

Proceedings").

         WHEREAS, the Patent Trial and Appeal Board has instituted the IPR Proceedings on all

challenged claims of the patents-in-suit;

         WHEREAS, Google has indicated its intent to move to stay this case pending completion

of the IPR Proceedings;

         WHEREAS, in the interest of avoiding unnecessary motion practice, and to conserve

judicial resources, the parties have agreed to stay this case pending final resolution of the IPR

Proceedings;

         IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

this case is stayed pending final resolution, including any appeal, of the IPR Proceedings on the

patents-in-suit. Each party reserves the right to request that the stay be lifted or modified due to

changed circumstances.

RLF1 20546421v.1
... ,-- ..   ·~   .•    Case 1:18-cv-00571-RGA Document 38 Filed 01/04/19 Page 2 of 2 PageID #: 1535




                         Isl Stamatios Stamoulis                      Isl Kelly E. Farnan
                       Stamatios Stamoulis (#4606)                   Frederick L. Cottrell, III (#2555)
                       Richard C. Weinblatt (#5080)                  Kelly E. Farnan (#4395)
                       Stamoulis & Weinblatt LLC                     Sara M. Metzler (#6509)
                       6 Denny Road, Suite 307                       Richards, Layton & Finger, P.A.
                       Wilmington, DE 19809                          One Rodney Square
                       (302) 999-1540                                920 N. King Street
                       stamoulis@swdelaw.com.                        Wilmington, DE 19801
                       weinblatt@swdelaw.com                         (302) 651-7700
                                                                     cottrell@rlf.com
                       Attorneys for Plaintiff                       faman@rlf.com
                                                                     metzler@rlf.com

                                                                     OF COUNSEL:

                                                                     Darin W. Snyder
                                                                     Luann L. Simmons
                                                                     David S. Almeling
                                                                     Mishima Alam
                                                                     Bill Trac
                                                                     O'MELVENY & MYERS LLP
                                                                     Two Embarcadero Center, 28th Floor
                                                                     San Francisco, CA 94111
                                                                     (415) 984-8700

                                                                     Attorneys for Defendant


                                SO ORDERED this       f   day of January, 2019


                                                            u~~~



                                                                     2

                       RLFl 20546421v.1
